DETAILED ACTION
Applicant’s response, received on 05/31/2022, to the previous office action has been considered and made of record. Claims 1-20 are pending further examination.

Response to Arguments
Applicant’s arguments with respect to the previously presented 35 USC 102 and 35 USC 103 type prior art rejections of the currently presented claim-set based on the previously presented prior art and prior art rejections have been considered and are persuasive in part because the previously cited prior art reference used in the rejection of independent claims 1 and 13 has not disclosed portions of the amended claim limitations of said claims 1 and 13.  However, as per the newly presented combination of prior art references required by the presented amendments to the claims: This office action has, presented for each of claims 1-20 has been rejected under a new grounds of rejection in view of the teachings of Elangovan et al US 2019/0019335 and combinations of previously cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al (US 2018/0322623) in view of Elangovan et al (US 2019/0019335).

With respect to Claim 1: A system comprising: [Memo (para 0052-0053) a method and system (para 0057) comprised of computer, processor, camera, memory, and software for visual inspection of 3D models generated from captured image data of an object to be inspected.]
a data processor and a camera [Memo (para 0053, 0057, and 0069) has disclosed a processor and range camera(s), wherein said camera capture 2D color and depth information of a view. The process of Memo (Fig 10) requiring the input of 2D views of a 3D object.], the camera being a non-specialty commodity camera, without a ranging or depth-finding capability, producing two-dimensional (2D) images; and [Memo (para 0080, 0082, and para 0084) has disclosed the use of two standard two-dimensional imaging cameras, said cameras are disclosed as general 2D color imaging devices hence are at least a commodity that is non-specialized such as a 3D range imager. The pair of conventional 2D color imaging devices (para 0086 – conventional) are utilized in pairs and with further image processing of a pair of generated image data to generate 2D color and range data (para 0082-0084, items 102 and 104 cameras form item 100 depth camera)  is at least a commodity camera that is a non-specialized camera.]
an inspection system, executable by the data processor, to: [Memo (para 0052-0053 and 0057) system and method for inspection of objects by modeling imaged object to be inspected.]
transfer a trained machine learning system [Memo (para 0010 and 0024, Fig 8 para 0155) has disclosed a CNN trained on a plurality of images of objects having defects.] to a [Memo has not further disclosed that the processing device for capturing image data and using the trained machine learning system is a mobile device.]
mobile device [Elangovan et al (US 2019/0019335) has further disclosed the use of a mobile device camera, having a trained machine learning type neural network stored thereon, to obtain and process image data to create 3D models of an object for use in comparison to other 3D model data (para 0032, 0073, 0079, 0093).]
[Memo and Elangovan are analogous art of video image data processing to capture a plurality of video image data, create a 3D model of an object within the image based on the captured image data, and to further process the model image data based on a machine learning method. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image capture and processing device of Memo by replacing the device with a mobile camera device having the trained neural network machine learned method stored thereon as disclosed by Elangovan. The motivation for combining would have been to use a known image data capture and processing device as disclosed by Elangovan in a known manner of capturing image data to create 3D models and further process using a stored and trained in a known process requiring the capture and creation of 3D models that are further processed by a stored and trained machine learned process as disclosed by Memo. Such a combination yielding with a reasonable expectation of success the capture of 2D image data, creation of 3D model data using said 2D image data, and the further processing based on a trained machine learning model stored on said device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Memo and Elangovan to achieve the limitations of the presently claimed invention.]
having the data processor, the trained machine learning system having been trained to detect [Memo (para 0057 item 300) defect analysis system. Memo (Fig 3 and 4, para 0101-0103) detecting defects of object from a plurality of captured images of said object that are utilized to generate a 3D model of said object for defect detection (para 0100). Extracting descriptors from said 3D model of said object and determining defects by comparing said descriptors based on a trained Convolutional Neural Network (para 0105-0107).] surface defects, [Memo has disclosed the determination of surface type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067).] dimensional defects, [Memo (para 0068, 0071, and 0185-0186) has disclosed taking measurements that are compared to threshold levels to determine if said object being measured is a defect, such defect measurement including the measurement of a length of stitching (para 0186)] and assembly defects [Memo has disclosed the determination of assembly type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067), wherein the number of folds is a result of assembly of the object being inspected.] in an object based on training with a set of training data including images of defective and non-defective objects,[Memo (para 0151-0152) has disclosed that the training data includes both defective and non-defective examples.]
the training data including images of a same object under different lighting conditions, [The teachings of Memo have disclosed (para 0052-0053 and 0057) a system and method for inspection of objects by modeling imaged object to be inspected, the inspection being performed based on a trained CNN learning process (para 0010 and 0024, Fig 8 para 0155) using images having defects, and the training images including 2D views of an object captured under a plurality of lighting conditions (para 0162).] the training data including information indicative of measurements of dimensional defects; [Memo (para 0151) the training data of defective items including at least point type measurements and markings of the defect.]
enable a user to use [Memo has disclosed this limitation for at least the reason that a User uses the inspection device, hence controls the imaging and defect inspection from the user interface.] the camera to capture a plurality of images of an object being inspected at different poses of the object; [Memo (para 0069, 0121-0122) using a camera to capture depth image from a plurality of different poses about the target object and merging said images and point clouds of the depth image to create a 3D model of said target object. ]
generate by use of the data processor, measurements of edges and surfaces of the object being inspected from the plurality of images; and [Memo (para 0169) has disclosed an example of inspection and, wherein the system is trained to inspect edge and surfaces of an object. Said process including the shape and size type measurements.]
detect surface defects [Memo has disclosed the determination of surface type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067).] , dimensional defects [Memo (para 0068, 0071, and 0185-0186) has disclosed taking measurements that are compared to threshold levels to determine if said object being measured is a defect, such defect measurement including the measurement of a length of stitching (para 0186)], and assembly defects [Memo has disclosed the determination of assembly type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067), wherein the number of folds is a result of assembly of the object being inspected.] in the object being inspected based on the plurality of images [Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.] and the measurement of edges and surfaces [Memo (para 0169) has disclosed an example of inspection and, wherein the system is trained to inspect edge and surfaces of an object. Said process including the shape and size type measurements.] of the object being inspected using the trained machine learning system; [Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.]
generate, by the use of the data processor, a visualization of the detected defects graphically or using augmented reality (AR) or virtual reality (VR). [Memo (para 0008-0009) has disclosed displaying i.e. a graphical visualization of the detected defects of the target object.]

With respect to Claims 2 and 14: The system of claim 1 being further configured to
cause the inspection system to generate visual inspection information from the plurality of images of the object, [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]
the visual inspection information including information corresponding to defects detected in the object being inspected. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claim 3: The system of claim 2 wherein the visual inspection information further including inspection pass or fail information. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claim 4: The system of claim 2 being further configured to
cause the inspection system to provide the visual inspection information to a user of a user platform. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claims 5 and 15: The system of claim 1 wherein
the camera is a device of a type from the group consisting of:
a commodity camera, a camera in a mobile phone, a camera in a mobile phone attachment, a digital single-lens reflex (DSLR) camera, an industrial machine vision camera, a drone camera, a robotic-arm based camera, and a helmet camera. [Memo (para 0069 and 0073) at least one camera from one or more positions with respect to the object being imaged. The camera being at least one of a RGB type imaging device of a CCD or CMOS style used in a machine vision inspection device (para 0080-0084 as discussed with respect to the limitations of claim 1). ]

With respect to Claim 6: The system of claim 1 being further configured to
automatically adjust lighting in a visual inspection studio platform to properly illuminate the object being inspected for each image capture. [Memo (para 0096) light source projection adjustment to improve detection of depth in said imaged scene.]

With respect to Claim 7: The system of claim 1 being further configured to capture the plurality of images of the object being inspected at different automatic rotations of a turntable without user intervention. [Memo (para 0078) has incorporated the plurality of possible camera and object conveyance means of application 15/866217 (listed in this office action as US-PGPub 2018/0211373). The incorporated reference teaching both conveyance means of a linear type (para 0063-0065) and a rotating type (para 0063) wherein the object is rotated while imaged a plurality of times.]

With respect to Claims 8 and 16: The system of claim 1 being further configured to
capture the plurality of images of the object being inspected with a commodity camera. [Memo (para 0080) two standard two-dimensional cameras is at least a commodity camera that is a non-specialized camera.]

With respect to Claims 10 and 18: The system of claim 1 being further configured to
capture the plurality of images of the object being inspected with a robotic-arm based camera. [Memo (para 0062) robotic arm.]

With respect to Claim 12: The system of claim 1 being further configured to
provide real-time image quality or fitness assessments for object visual inspection. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators, that are a fitness assessment of the object under inspection, to a user on the inspect user interface.]

With respect to Claim 13: A method comprising: [Memo (para 0052-0053) a method and system (para 0057) comprised of computer, processor, camera, memory, and software for visual inspection of 3D models generated from captured image data of an object to be inspected.]
transferring a trained machine learning system [Memo (para 0010 and 0024, Fig 8 para 0155) has disclosed a CNN trained on a plurality of images of objects having defects.] to a [Memo has not further disclosed that the processing device for capturing image data and using the trained machine learning system is a mobile device.]
mobile device [Elangovan et al (US 2019/0019335) has further disclosed the use of a mobile device camera, having a trained machine learning type neural network stored thereon, to obtain and process image data to create 3D models of an object for use in comparison to other 3D model data (para 0032, 0073, 0079, 0093).]
[Memo and Elangovan are analogous art of video image data processing to capture a plurality of video image data, create a 3D model of an object within the image based on the captured image data, and to further process the model image data based on a machine learning method. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image capture and processing device of Memo by replacing the device with a mobile camera device having the trained neural network machine learned method stored thereon as disclosed by Elangovan. The motivation for combining would have been to use a known image data capture and processing device as disclosed by Elangovan in a known manner of capturing image data to create 3D models and further process using a stored and trained in a known process requiring the capture and creation of 3D models that are further processed by a stored and trained machine learned process as disclosed by Memo. Such a combination yielding with a reasonable expectation of success the capture of 2D image data, creation of 3D model data using said 2D image data, and the further processing based on a trained machine learning model stored on said device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Memo and Elangovan to achieve the limitations of the presently claimed invention.]
having the data processor, the trained machine learning system having been trained to detect [Memo (para 0057 item 300) defect analysis system. Memo (Fig 3 and 4, para 0101-0103) detecting defects of object from a plurality of captured images of said object that are utilized to generate a 3D model of said object for defect detection (para 0100). Extracting descriptors from said 3D model of said object and determining defects by comparing said descriptors based on a trained Convolutional Neural Network (para 0105-0107).] surface defects, [Memo has disclosed the determination of surface type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067).] dimensional defects, [Memo (para 0068, 0071, and 0185-0186) has disclosed taking measurements that are compared to threshold levels to determine if said object being measured is a defect, such defect measurement including the measurement of a length of stitching (para 0186)] and assembly defects [Memo has disclosed the determination of assembly type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067), wherein the number of folds is a result of assembly of the object being inspected.] in an object based on training with a set of training data including images of defective and non-defective objects,[Memo (para 0151-0152) has disclosed that the training data includes both defective and non-defective examples.]
the training data including images of a same object under different lighting conditions, [The teachings of Memo have disclosed (para 0052-0053 and 0057) a system and method for inspection of objects by modeling imaged object to be inspected, the inspection being performed based on a trained CNN learning process (para 0010 and 0024, Fig 8 para 0155) using images having defects, and the training images including 2D views of an object captured under a plurality of lighting conditions (para 0162).] the training data including information indicative of measurements of dimensional defects; [Memo (para 0151) the training data of defective items including at least point type measurements and markings of the defect.]
enabling a user to use [Memo has disclosed this limitation for at least the reason that a User uses the inspection device, hence controls the imaging and defect inspection from the user interface.] a camera to capture a plurality of images of an object being inspected at different poses of the object [Memo has disclosed this limitation for at least the reason that a User uses the inspection device, hence controls the imaging and defect inspection from the user interface. Memo (para 0121-0122) using a camera to capture depth image from a plurality of different poses about the target object and merging said images and point clouds of the depth image to create a 3D model of said target object. Memo (para 0053, 0057, and 0069) has disclosed a processor and range camera(s), wherein said camera capture 2D color and depth information of a view. The process of Memo (Fig 10) requiring the input of 2D views of a 3D object.], wherein the camera being a non-specialty commodity camera, without a ranging or depth-finding capability, producing two-dimensional (2D) images; [Memo (para 0080, 0082, and para 0084) has disclosed the use of two standard two-dimensional imaging cameras, said cameras are disclosed as general 2D color imaging devices hence are at least a commodity that is non-specialized such as a 3D range imager. The pair of conventional 2D color imaging devices (para 0086 – conventional) are utilized in pairs and with further image processing of a pair of generated image data to generate 2D color and range data (para 0082-0084, items 102 and 104 cameras form item 100 depth camera)  is at least a commodity camera that is a non-specialized camera.  Furthermore, as per the discussion of Memo in view of Elangovan: The camera is a mobile device.]
generating by the user of the data processor, measurements of edges and surfaces of the object being inspected from the plurality of images; [Memo (para 00169) has disclosed an example of inspection and, wherein the system is trained to inspect edge and surfaces of an object. Said process including the shape and size type measurements.]
detecting [Memo has disclosed the determination of surface type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067).] , dimensional defects [Memo (para 0068, 0071, and 0185-0186) has disclosed taking measurements that are compared to threshold levels to determine if said object being measured is a defect, such defect measurement including the measurement of a length of stitching (para 0186)], and assembly defects [Memo has disclosed the determination of assembly type defects such as the number of folds or folds that are too tight on the surface of a bag or other object (para 0067), wherein the number of folds is a result of assembly of the object being inspected.] in the object being inspected based on the plurality of images [Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.] being inspected using the trained machine learning system; and [Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.]
generating, by use of the data processor, a visualization of the detected defects graphically or using augmented reality (AR) or virtual reality (VR). [Memo (para 0008-0009) has disclosed displaying i.e. a graphical visualization of the detected defects of the target object.]

With respect to Claim 20: The method of claim 13 including determining
the dimensions of the defects detected in the object being inspected. [Memo (para 0068, 0071, and 0185-0186) has disclosed taking measurements that are compared to threshold levels to determine if said object being measured is a defect, such defect measurement including the measurement of a length of stitching (para 0186).]

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al (US 2018/0322623) and Elangovan et al (US 2019/0019335) as applied to claims 1 and 13 above, in view of Bostick et al (US 2017/0109104).

With respect to Claims 9 and 17: The system of claim 1 being further configured to [Memo in view of Elangovan has disclosed the capture of a plurality of image data to inspect a target object, wherein the plurality of image data are used to construct a 3D model of said object and determine from said model existence of defects on said object. The system and method of Memo pertain to an object on a smaller scale such as be conveyed. Memo has not disclosed the capture of said plurality of images of the object being inspected “with a drone” as presently claimed.]
[Bostick (para 0079-0080) has disclosed the determination of defects in a larger scale object using one or more drones to capture a plurality of images of said object and the use of said images to determine target object defects. Bostick and Memo in view of Elangovan are analogous art of machine vision analysis to inspect 3D target objects using 2D captured image data that is analyzed to determine if the object is defective in some manner. It would have been obvious to one of ordinary skill in the art to modify the teachings of machine vision inspection of smaller scale target objects such as those on a conveyor system of Memo in view Elangovan with the teachings of using a drone to move and position an imaging device to capture said plurality of images for a larger scale object as disclosed by Bostick to achieve the expected result of using the CNN trained machine learning defect analysis of target object image data on large scale objects. The motivation for combining would have been to expand the scope of target objects capable of being analyzed for defects using the machine learned defect process of Memo in view of Elangovan by utilizing different means of object image capture such as the drone of Bostick, wherein said combination would yield a reasonable expectation of success in capturing and analysis of target object image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Bostick with Memo and Elangovan to achieve the presently claimed limitations.]
capture the plurality of images of the object being inspected with a drone camera. [Bostick (para 0079-0080).]

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al (US 2018/0322623) and Elangovan et al (US 2019/0019335) as applied to claims 1 and 13 above, in view of Shalom et al (US 2008/0212840).

With respect to Claims 11 and 19: The system of claim 1 being further configured to [Memo of Memo in view of Elangovan has disclosed the capture of a plurality of image data to inspect a target object, wherein the plurality of image data are used to construct a 3D model of said object and determine from said model existence of defects on said object. Memo has not disclosed the capture of said plurality of images of the object being inspected with the aid of “a colored screen to aid in isolating the object of interest from a cluttered background” as presently claimed.]
[Shalom (abstract (para 0160-0161, Fig 1 and Fig 10 Object “O”, camera 12, and backdrop 15) disclosed topographically imaging a 3D target object using a backdrop to improve contrast of the object being imaged. Shalom and Memo in view of Elangovan are analogous art of machine vision analysis to capture image data of 3D target objects for further analysis. It would have been obvious to one of ordinary skill in the art to modify the teachings of machine vision system of Memo and Elangovan to further include a backdrop screen having a solid color as disclosed by Shalom to capture image data of the object having a solid colored background.  The motivation for combining would have been to increase the contrast, hence reducing noise, of the captured image data of said object as disclosed by Shalom (para 0161). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Shalom with Memo and Elangovan to achieve the presently claimed invention.]
use a colored screen to aid in isolating the object of interest from a cluttered background. [Shalom (para 0160-0161, Fig 1 and Fig 10, Object “0”, Backdrop “15”).]




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666